PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,698,188
Issue Date: 30 Jun 2019
Application No. 14/953,374
Filing or 371(c) Date: 29 Nov 2015
For: VARIABLE MAGNIFICATION OPTICAL SYSTEM, IMAGING APPARATUS, AND METHOD FOR MANUFACTURING VARIABLE MAGNIFICATION OPTICAL SYSTEM

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on patentee’s “REQUEST UNDER 922 C.F.R. § 1.705(b) FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed August 31, 2020, requesting correction of the patent term adjustment (“PTA”) from 908 days to 922 days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 922 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 922 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 516 + 579 + 0 – 0 – 173 = 922 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 922 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction